Citation Nr: 1810250	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

2.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2014 and May 2017, the Board remanded the matters for additional development.  The case is now assigned to the undersigned.


FINDINGS OF FACT

1.  The Veteran's right lower extremity peripheral neuropathy is not shown to have been manifested by more than moderate incomplete paralysis of the external popliteal (common peroneal) nerve; severe incomplete paralysis of the nerve is not shown.

2.  The Veteran's left lower extremity peripheral neuropathy is not shown to have been manifested by more than moderate incomplete paralysis of the external popliteal nerve; severe incomplete paralysis of the nerve is not shown.

3.  The Veteran's service connected disabilities (right upper extremity peripheral neuropathy, rated 30 percent; left upper extremity peripheral neuropathy, rated 20 percent; right and left lower extremity peripheral neuropathy, rated 20 percent, each; tinnitus, rated 10 percent; type 2 diabetes mellitus with erectile dysfunction (ED), rated 10 percent; left ear hearing loss, rated 0 percent; and hypertension, rated 0 percent) are rated 80 percent combined, and are reasonably shown to render him unable to maintain substantially gainful employment.






CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for right lower extremity peripheral neuropathy.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Diagnostic Code (Code) 8521 (2017).

2.  A rating in excess of 20 percent is not warranted for left lower extremity peripheral neuropathy.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Code 8521 (2017).

3.  The schedular criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in August 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has not raised any issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board finds there has been substantial compliance with its May 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 
Inasmuch as this decision grants TDIU, there is no reason to belabor the impact of the VCAA in the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Ratings for right and left lower extremity peripheral neuropathy

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt regarding degree of disability is to be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation over the life span of the claim, warranting the assignment of "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).  In a claim for increase the relevant temporal focus is on the state of the disability from one year preceding the filing of the claim to the present.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Peripheral neuropathy of the lower extremities involving the external popliteal nerve is rated under Code 8521.  A 20 percent rating is warranted when there is moderate incomplete paralysis of the nerve.  A 30 percent rating is warranted when there is severe incomplete paralysis of the nerve.  A 40 percent rating is warranted when there is complete paralysis of the nerve; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a.

On September 2009 VA examination, the Veteran reported tingling, numbness, abnormal sensation, pain and weakness in both legs and feet.  There was no anesthesia or paralysis of affected parts.  The symptoms were constant; the Veteran  took Gabapentin for treatment.  He reported that he had to give up his usual recreational activities like boating, camping, and dancing.  On physical examination, peripheral pulses were normal bilaterally.  Motor function was within normal limits.  Sensory function was abnormal with findings of decreased vibration sense bilaterally in both lower extremities in a stocking pattern.  Jerk reflexes were normal at the knee and ankle, bilaterally.  There was no specific peripheral nerve identified as the Veteran presented with stocking glove pattern, but the peripheral nerve examination revealed diabetic peripheral neuropathy.  The diagnosis was bilateral lower extremity peripheral neuropathy associated with diabetes mellitus 2, with decreased vibration sense in stocking pattern.

On August 2011 VA neurosurgery consult, the Veteran was noted to have a history of T11/12 laminectomies in 2006 for stenosis and myelomalacia.  He complained of loss of control of his legs and difficulty walking for the prior 4 to 6 months, stating that it occurred as soon as he stood up but seemed to worsen as he walked or stood.  He was able to walk about 2 blocks and stand for 10 minutes before needing to sit.  He reported increased numbness in the lower legs and feet and heaviness in the legs; the numbness would improve after a couple of minutes of sitting.  He reported falling once to twice per week.  Strength testing was 5/5 for hip flexion, knee flexion, knee extension, and plantar flexion bilaterally, and left dorsiflexion and hallux extension; and 4+/5 slight for right dorsiflexion and hallux extension.  Deep tendon reflexes were 3/4 at the knee bilaterally, 3/4 at the right ankle, and 2/4 at the left ankle.  The assessment was new onset gait disturbance due to worsening cord myelomalacia at T11/12, and a component of claudication that was clouding his presentation.

On December 2011 VA neurology consult, the Veteran reported mildly progressive balance and gait problems that occurred upon standing up after sitting down; walking in darkness or carrying objects in front of him made the balance issues worse.  He reported falls in the previous 6 months due to balance issues but no trauma.  He reported some tingling in his legs from the peripheral neuropathy but denied any pain or tremor.  On physical examination, motor strength testing was normal bilaterally.  There was decreased vibratory sensation to the mid-calf bilaterally, decreased sensation to pinprick to the mid-calf bilaterally, and intact proprioception bilaterally.  Deep tendon reflexes were 3+ at the patellar and Achilles reflexes bilaterally.  The Veteran had a spastic gait with slightly positive Romberg sign.  MRI results showed new myelomalacia at the level of the prior surgery at T12 and multilevel moderate central spinal canal stenosis and moderate to severe neuroforaminal narrowing at the lumbar level.

On July 2012 VA neurology treatment, the Veteran reported a one year history of mildly progressive balance and gait problems, with increasing weakness that was worse when going from sitting to standing.  He reported occasional falls due to tripping.  On physical examination, sensory testing was decreased to soft touch and vibration for the bilateral lower extremities from the feet to below the knees.  Motor testing was positive for spasticity.  Muscle strength was 4/5 for hip flexion bilaterally and 5/5 at the knees and ankles.  Deep tendon reflexes were +3 for knee jerk and ankle jerk bilaterally.  The Veteran had a normal physiologic gait with moderate difficulty with tandem walking and no difficulty with toe or heel walking.

The medical records reflect that in August 2016 the Veteran underwent L1 laminectomy for treatment of thoracolumbar spinal stenosis.  The medical records also reflect that in March 2017 he underwent T11-12 posterior decompression, T10-L3 posterolateral fusion, T10-L3 instrumentation with pedicle screws, and placement of morcellized autograft and allograft.

On June 2017 VA treatment, the Veteran reported that he felt his right leg was getting weaker and giving out; he fell two weeks earlier.  His home physical therapy had stopped and he was doing more on his own but he still felt he was getting weaker.  On physical examination, he had full strength of the lower extremities and ambulated with a rollator.  An addendum note by the chief of neurosurgery, Dr. Epstein, noted that the Veteran's persistent severe gait disorder had not responded to a very extensive thoracolumbar spinal cord and cauda equina decompression and associated long segment fusion, and opined that there was no visible ongoing central neurologic compromise in the spine that would warrant further intervention.  Dr. Epstein noted that the Veteran had been seen by neurology and no other likely source of his marked progressive gait disorder had been clearly elucidated; he had undergone an extensive neurological evaluation a couple of weeks earlier, and the neurologist was unable to explain the marked gait disorder and explicitly stated as much.  Dr. Epstein stated that he knew of nothing further that could be done except providing the Veteran with assistive devices at home and for the car.

On June 2017 VA examination (pursuant to the Board's remand), the Veteran reported that over a period of time, he had developed lower extremity numbness.  He reported that it had become irritating and, at times, he had had to double up the medication he currently takes for the condition.  He reported having restless leg syndrome as well.  The condition had been gradually worsening for approximately 5 to 6 years.  He reported tingling and an irritation feeling to his lower extremities as well as some pain.  He reported having surgery in March 2017 to help with ambulation, but had not had any improvement in his condition.  He reported constant use of a walker.  The examiner noted that the Veteran underwent a thoracolumbar fusion in March 2017 and cited recent VA Neurology/Neurosurgery treatment records.  On physical examination, the Veteran's symptoms attributable to peripheral nerve conditions of the lower extremities included mild intermittent pain bilaterally, moderate paresthesias and/or dysesthesias bilaterally, and moderate numbness bilaterally.  Muscle strength testing was 5/5 bilaterally for knee extension, ankle plantar flexion, and ankle dorsiflexion, and there was no muscle atrophy.  Deep tendon reflexes were absent (0) at the right knee and ankle, normal (2+) at the left knee, and hypoactive (1+) at the left ankle.  Sensation testing for light touch was decreased at the thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5), bilaterally.  There were no trophic changes attributable to peripheral neuropathy.  The Veteran had an antalgic gait with a shortened stride length causing a shortened swing phase; the examiner opined that the etiology of the abnormal gait was unknown and referred to the recent Neurology/Neurosurgery notes, stating that no etiology has been found to account for the Veteran's gait disturbance.  No special tests were indicated and performed for median nerve evaluation.  The examiner determined that there was moderate incomplete paralysis of the external popliteal (common peroneal) nerve, bilaterally.  August 2016 EMG studies were cited as showing abnormal results for the right lower extremity.  The diagnosis was left and right lower extremity peripheral neuropathy

On July 2017 VA diabetic sensory-motor peripheral neuropathy examination, the Veteran reported the condition began in his feet and had gradually worsened; the symptoms began in 2004.  Symptoms attributable to diabetic peripheral neuropathy included moderate paresthesias and/or dysesthesias of both lower extremities and moderate numbness of both lower extremities.  Strength testing was all normal.  Deep tendon reflex testing was all normal.  Light touch testing was normal at the knee/thigh and ankle/lower leg bilaterally, and decreased at the foot/toes bilaterally.  Position sense was normal.  Vibration sense was decreased bilaterally.  Cold sensation was normal.  There was no muscle atrophy and there were no trophic changes attributable to diabetic peripheral neuropathy.  The examiner determined that there was moderate incomplete paralysis of the sciatic nerve, bilaterally.

Additional VA treatment records through January 2018 show symptomatology largely similar to that found on the VA examinations described above.

The VA examination reports and the treatment records do not show symptoms of, and impairment due to, the Veteran's right and left lower extremity diabetic peripheral neuropathy to be of greater severity than that consistent with moderate incomplete paralysis of the external popliteal nerve, so as to warrant ratings in excess of 20 percent each.  Examiners have characterized the peripheral neuropathy as moderate; the findings have not included muscle atrophy (suggesting disuse), or loss of motor strength, and no trophic changes were noted.  The Veteran has not described symptoms or impairment characteristic of severe incomplete paralysis of the common peroneal nerve of either extremity.  Accordingly, schedular ratings in excess of 20 percent are not warranted.  The Board notes the lay statements submitted by the Veteran in support of these claims detailing the types of problems that flow from the Veteran's disability.  The disability picture described is one essentially consistent with the criteria for the ratings now assigned, and does not warrant an increase in the ratings.  

The Board notes that the July 2017 VA examiner attributed the Veteran's bilateral lower extremity peripheral neuropathy to the sciatic, rather than the external popliteal, nerve as previous examiners had done, and upon which the current ratings under Code 8521 are based.  Sciatic nerve lower extremity peripheral neuropathy is rated under Code 8520.  Under that Code, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating is warranted for moderately severe incomplete paralysis of the nerve, and a 60 percent rating is warranted for severe incomplete paralysis of the nerve with marked muscular atrophy.  As the June 2017 VA examiner found that the Veteran had moderate incomplete paralysis of the sciatic nerve, bilaterally, rating the disability under Code 8520 would not result in ratings higher than the 20 percent rating, for each lower extremity, now assigned.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular, renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  Consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.   38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities (right upper extremity peripheral neuropathy, rated 30 percent; left upper extremity peripheral neuropathy, rated 20 percent; right and left lower extremity peripheral neuropathy, rated 20 percent. each; tinnitus, rated 10 percent; type 2  diabetes mellitus 2 with ED, rated 10 percent; left ear hearing loss, rated 0 percent; and hypertension, rated 0 percent).  The combined rating (with application of the bilateral factor) is 80 percent.  The schedular ratings meet the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  Consequently, the only question remaining is whether due to his service-connected disabilities he is unable to engage in a substantially gainful occupation.

On September 2009 VA examination, the Veteran reported that his usual work was as an engraver on plaques, trophies, and jewelry, and he was having increased difficulty with it; he was self-employed and had had to cut down his work hours and hire other workers due to worsening of his condition, and as a result was looking into closing his business.  He reported that his handwriting was also affected and that he had difficulty using a computer.

In a November 2009 statement, the Veteran stated that he had owned an engraving and trophy business for almost 6 years.  He stated that he had always done 100 percent of the engraving, which was the largest part of the business, but he could no longer do it.  He stated that he no longer felt comfortable going out to promote his business because he lost his balance easily and staggered, looking for something to hold onto.  He stated that he could manage a keyboard fairly well but he could not control the mouse well enough to do the intricate work needed on the logos and graphics he needed to develop.  He stated that he had had to hire someone to do his work, and he could not afford another salary which, coupled with his not promoting the business, had rendered it unprofitable.  He stated that he had tried unsuccessfully for two years to sell the business.

In a February 2011 statement, the Veteran stated that he was self-employed in an engraving business and he was no longer able to do the work because of his peripheral neuropathy of the upper extremities.  He stated that he no longer had the control of his hands needed to do the intricate graphic work involved in developing logos and effects.  He stated that he had been unsuccessfully trying to sell his business for over 3 years.

On a September 2016 Application for Increased Compensation Based on Unemployability, the Veteran contended that his diabetes mellitus and neuropathy prevented him from securing or following any substantially gainful occupation.  He stated that his disabilities had affected his full time employment since 2011, he last worked full time in 2013, and he became too disabled to work in April 2015.  The most he ever earned in one year was in 2014, when his occupation was business owner of an engraving company.  He was self-employed full time from January 2004 to April 2015, and he left his self-employment because of his disabilities.  He had not tried to obtain employment since he became too disabled to work.  His education included one year of college, with no other education or training before or since he became too disabled to work.
On October 2016 VA examinations, the examiners opined that the Veteran's hypertension, erectile dysfunction, and diabetes mellitus do not impact his ability to work.

On June 2017 VA peripheral nerves examination, the examiner opined that the Veteran's bilateral lower extremity peripheral neuropathy does not impact his ability to work.  The examiner opined that, although previous evaluations by Neurology and Neurosurgery have not found the etiology of the Veteran's gait disturbance, this would limit his ambulation due to requiring an assistive device.  The examiner opined that standing or having to perform any type of lifting would also be affected.  The examiner opined that the current condition would not cause any functional limitation that would prevent sedentary .

On July 2017 VA diabetic sensory-motor peripheral neuropathy examination, the examiner opined that the impact of the Veteran's diabetic peripheral neuropathy on his ability to work is that he has had trouble with dexterity in the hands at times of exacerbation of symptoms.

While some VA examiners have opined that the Veteran's service-connected disabilities do not preclude gainful sedentary employment, the evidence reflects that his last career of over a decade consisted of owning an engraving business in which he performed 100 percent of the engraving work on plaques, trophies, and jewelry.  On September 2009 VA examination, he reported that he was having increased difficulty with the work and with using a computer due to his bilateral upper extremity peripheral neuropathy.  In November 2009, he stated that he could no longer do the intricate engraving work himself, his business had become unprofitable as a result of having to hire another worker to perform the work, and he had tried unsuccessfully for two years to sell the business.  In February 2011, he stated that he was still trying, without success, to sell his business.  On his September 2016 TDIU claim, he stated that he became too disabled to work in April 2015, when he left his self-employment because of his disabilities.  The July 2017 VA examiner opined that the impact of the Veteran's diabetic peripheral neuropathy on his ability to work is that he has trouble with dexterity in the hands at times of exacerbation of symptoms.  The record does not reflect any work experience or training in an employment that does not require manual dexterity, and the Veteran has not indicated otherwise.   

The Board finds that the evidence of record reasonably demonstrates that the Veteran's service connected disabilities are now of such nature and severity as to preclude employment in any occupation consistent with his education and occupational experience.  His lower extremity neuropathy obviously causes impairment that precludes his participation in employment requiring prolonged standing or walking.  His upper extremity peripheral neuropathy is factually shown to now prevent him from maintaining the types of sedentary in which he has experience.  Resolving remaining reasonable doubt regarding degree of disability in his favor, as required, the Board finds that due to his service connected disabilities the Veteran is precluded from maintaining any substantially gainful employment consistent with his education and occupational experience.  Consequently, a TDIU rating is warranted.   


ORDER

A rating in excess of 20 percent for right lower extremity peripheral neuropathy is denied.

A rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


